Title: To John Adams from Jeremiah Allen, 3 June 1785
From: Allen, Jeremiah
To: Adams, John


          
            Sir
            Boston June 3d 1785
          
          I have bought a Bill Drawn by the Honble Mr Dana, on your Excellency for Three Hundred fifty seven pounds sixteen shillings & Nine pence Sterg which no doubt will be duly Honord, I have endorsed & enclosed it, to my friends Messrs Cazalet & sons of London, presuming from information you must be in London, to which Court, I understand you are appointed, also that you and His Excellency Mr Jefferson are appointed joint Commissioners for Negociating a Commercial Treaty with Her Imperial Majesty of all the Russias— when last I had the Honor of paying my Respects to you, I was on my way to that Country and at that time formed a small Commercial connection with my friends Messrs Cramp & Cazalet of St Petersburg and have Obtain’d considerable Bussiness from hence to that Capital Viz seven Ships last year and as many this, many more would have engaged, if a Treaty had been made, or that if remittances could be devised, to go direct to that Country, as it is apparent all the Europeans Wish to put a Stop to the Trade therefore I am as an individual shall Embark for Russia in three Days, to endeavour to find remittances that will Answer both Countrys, and if your Excellency will condecend to Write me, if a Treaty is made, or likely to be made, and can aid me in any way I shall Esteem it a very particular favor, please to direct for me at Cramp & Cazalet St Petersburg I flatter myself, I shall be there by the time any letters may arrive for me— The Honble Mr Dana shew me, a part of your letter of the 8th of March requestg some account of the fishery & foreign Trade— I do myself the Honor to Enclose some account, relative to that matter, I rely upon your former friendship to Excuse the before mentioned requests—
          I am with great / Esteem & Respect your / Excellency Humble servant
          
            Jeremiah Allen
          
        